           Case 7:20-cr-00322-PMH Document 18 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
  UNITED STATES OF AMERICA                                   :
                                                             :
  v.                                                         :   ORDER
                                                             :
                                                             :   20 CR 322 (PMH)
  Kwasi Kirton ,                                             :
                              Defendants.                    :
-------------------------------------------------------------x

        An initial conference in this matter is scheduled for July 20, 2020, at 12:00 p.m.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendants, after consultation with counsel, waive their

right to be physically present and consent to appear by telephone.

        Accordingly, it is hereby ORDERED:

        At the time of the scheduled hearing, all counsel and defendants shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 398-2342

        Access Code:               3456831

Dated: July 16, 2020
       White Plains, NY

                                                     SO ORDERED:




                                                                  Philip M. Halpern
                                                                  United States District Judge
